            Case 1:19-cr-10117-IT Document 558 Filed 10/16/19 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                             )
    UNITED STATES OF AMERICA                 )
                                             )
                  v.                         )   Criminal No.: 19-10117-IT-3
                                             )
    (3) JANE BUCKINGHAM,                     )
                                             )
                         Defendant           )
                                             )

           GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM

         The government respectfully submits this supplemental memorandum in connection with

the sentencing of defendant Jane Buckingham.

         Buckingham, the bestselling author of a “The Modern Girl’s Guide to Motherhood” and

the founder of a successful marketing firm, paid co-conspirator William “Rick” Singer $50,000 to

have a corrupt proctor take the ACT exam for her son.1 As part of the scheme, Buckingham came

up with the idea of having the proctor, Mark Riddell, take the exam without Buckingham’s son

even present. Later, Buckingham acknowledged that the cheating scheme was “shady,” but told

Singer she wanted to pursue it again, this time for her daughter. Ultimately, Buckingham was

arrested before she had an opportunity to engage in the fraud a second time.

         For her crime, Buckingham should be sentenced to a term of six months of incarceration,

12 months of supervised release, and a fine of $40,000.




1
    Buckingham is the founder and chief executive officer of Trendera, LCC.
            Case 1:19-cr-10117-IT Document 558 Filed 10/16/19 Page 2 of 8



  I.    Buckingham Proposed Having Riddell Take the Exam
        and Administered a Fake Exam to her Son To Facilitate the Scheme

        Buckingham’s son took the ACT exam twice on his own, in the winter and spring of 2018,

placing in the 92nd and 94th percentile, respectively. See Ex. A (February 2018 ACT Score

Report); Ex. B (April 2018 ACT Score Report). Buckingham told Singer she believed these scores

were insufficient for her son to get in to the college of his choice – the University of Southern

California (“USC”) – because his grades were a “problem.” See, e.g., Ex. C at 2 (October 29, 2018

call transcript).2

        By June 2018, Buckingham had agreed with Singer to cheat on the exam to improve her

son’s scores. In a call on June 19, 2018, Buckingham and Singer discussed when Singer’s “person”

– Riddell – would be available to proctor the exam at Singer’s corrupt testing facility in Houston.

See Ex. D at 3 (June 19, 2018 call transcript). Buckingham agreed to fabricate an excuse to mislead

her son’s high school about why he would take the exam in Houston, more than 1,500 miles from

their Los Angeles home. See, e.g., id. (“I mean, he could just be in Houston for the weekend

because we have something in Houston that weekend.”). Later that month, Buckingham also

misled the ACT by falsely claiming that her son needed to take the test in Houston because they

would “be in Houston this summer . . . .” Ex. E (June 29, 2018 e-mail chain).

        Buckingham discussed the mechanics of the scheme with Singer in detail, including the

fact that it required bribing Niki Williams, the Houston test administer, to permit Riddell to correct

her son’s answers. See Ex. F (July 10, 2018 call transcript); see also Ex. G (July 2, 2018 e-mail

        2
          At around this time, Buckingham expressed interest in pursuing Singer’s “side door”
scheme to facilitate her son’s admission to USC as a purported athletic recruit. See Pre-Sentence
Report (“PSR”) at ¶¶ 49 & 50. In August 2018, Buckingham emailed Singer her son’s transcripts
and test scores, together with photographs of her son in a soccer uniform holding a ball. See Pre-
Sentence Report (“PSR”) at ¶ 51. Singer forwarded the photos to co-conspirator Laura Janke, who
prepared fake athletic profiles for the children of Singer’s clients. Id. at ¶ 52. Ultimately,
Buckingham decided to use her own contacts at USC to pursue admission for her son in lieu of the
recruitment scheme. Id. at ¶ 53.
                                                  2
             Case 1:19-cr-10117-IT Document 558 Filed 10/16/19 Page 3 of 8



identifying Williams as the test coordinator in Houston). Buckingham also knew that the scheme

depended on using her son’s testing accommodation – which allowed him to take the exam with

extended time over successive days – to accomplish the fraud, but told Singer that she did not

intend for him to use the additional time. See Ex. F at 1 (Singer confirms that the test will occur

over one day because “Mark is only flying in from Florida for one day.”).

          When a physician subsequently advised Buckingham that her son would not be able to fly

to Houston due to a medical condition, Buckingham asked Singer if it would be possible for

Riddell simply to take the test in his place – while she administered a fake exam to her son at home

in Los Angeles. See Ex. H at 1 (July 12, 2018 call transcript, in which Buckingham said to Singer:

“So my question is there is no way for him to not go and it still to be done I assume?” and “can

you give me a test for [my son] to take at home . . . that I proctor him?”). Singer told Buckingham

that he had to check with Williams before agreeing to her proposal, id. at 1, but later told her that

Williams would go along with the plan if she were paid ahead of time. See Ex. I at 1 (July 12,

2018 call transcript) (“So Niki is willing to do it. . . . Your donation is gonna be [$]50[,000]. It’ll

end up being through our foundation. . . . And I’m already sending a check to the proctor [i.e.,

Riddell] today, and to Niki [Williams] today, ’cause she said, ‘I gotta have the money first.’”).

Singer told Buckingham that she would need to pay for the scheme by sending $50,000 to his

foundation, and that he would then send “checks to all the parties.” Id. at 2. Buckingham agreed,

adding:

          I know this is craziness. I know it is. And then I need you to get him into USC,
          and then I need you to cure cancer and [make peace] in the Middle East.

Id.




                                                  3
             Case 1:19-cr-10117-IT Document 558 Filed 10/16/19 Page 4 of 8



          The following day, Singer told Buckingham he needed a handwriting sample from her son

because Riddell would need to mimic his script. See Ex. J (July 13, 2019 call transcript). Shortly

thereafter, Buckingham e-mailed the sample depicted below, adding, “Good luck with this.”




Ex. K (July 13, 2018 e-mail chain and attachment).

          Riddell took the exam by himself in a Houston-area hotel room on July 14, 2018. Singer

emailed Buckingham the next day that the “[t]est went well.” Ex. L (July 15, 2018 e-mail). Three

days later, Buckingham wired $35,000 to Singer’s sham charity, the Key Worldwide Foundation

(“KWF”), as a partial payment for the scheme. Buckingham advised Singer that she intended to

have her former husband pay the remaining $15,000 she owed. See Ex. M (July 17, 2018 e-mail

chain).

          Buckingham’s son received a score of 35 on the ACT, ranking in the 99th percentile, and

used the score as part of his application to multiple universities. See Ex. N (July 2018 ACT Score

Report).

          In October 2018, Buckingham told Singer that she would “probably like to do the same

thing with [my daughter] with her ACTs” because she is “not a great test taker.” Ex. C at 9. She

noted that they would not “need to get a 35” to be admitted to her daughter’s preferred schools,


                                                 4
           Case 1:19-cr-10117-IT Document 558 Filed 10/16/19 Page 5 of 8



adding: “but if she got a 32 or 33, I’m assuming that would make her pretty competitive.” Id.

Buckingham was arrested before she was able to pursue the scheme further.

       In a November 2018, Buckingham told Singer that her ex-husband left her a note that said:

“I just found out what you did and I’m so upset I can’t talk about it.” Ex. O (November 15, 2018

call transcript). Buckingham told Singer she was “wracking [her] brain” about what she may have

done, and “the only thing kind of shady that I’ve done is the whole [son’s name] thing.” Id. After

Singer confirmed that he did not mention the cheating scheme to her ex-husband, Buckingham

continued: “All right. So that’s not the horrible thing that I’ve done. Clearly I’ve done something

else horrible and terrible.” Id.

 II.   Buckingham Should be Sentenced to a Meaningful Term of Incarceration

       While other defendants who were involved in the testing scheme agreed with Singer to

have a corrupt proctor correct their children’s answers, Buckingham was more deeply engaged in

the mechanics of the fraud than many of the other parents who have appeared before this Court for

sentencing. Alone among these defendants, she suggested having Riddell simply take the exam

outright while her son recuperated at home. She also came up with the idea of administering a

practice test to her son at home, so that he would think he had taken the test himself. Buckingham

misled the ACT about why her son purportedly needed to take the test in Houston and agreed to

mislead her son’s high school about why he wouldn’t take it there. And she had her son create a

handwriting sample so that Riddell could mimic his handwriting on the test. In short, Buckingham

did not simply go along with the plan Singer proposed, but suggested taking it a step further when

her son’s illness threatened to derail the scheme.

       To her credit, Buckingham was unwilling to bring her son in on the fraud, as some parents

did. At the same time, the scheme she came up with was more brazen than simply having a proctor



                                                 5
          Case 1:19-cr-10117-IT Document 558 Filed 10/16/19 Page 6 of 8



secretly correct the answers after her son completed the test on his own. Both are frauds, but

Buckingham’s was a complete fraud. She deprived her son of even the opportunity to get any of

the answers right on his own.3

       And although she acknowledged that the scheme was “craziness” and described it as

“shady,” she was unphased by that fact. See Instead, she was singularly focused on getting her

son into a school – USC – and she pursued the scheme aggressively out of a concern that his

legitimately obtained score in the 94th percentile wouldn’t be sufficient for him to get in on his

own merits. She was unwilling to let anything stand in the way of that goal. When her son’s

illness threatened to interfere with her plans, she doubled down and proposed an even bolder fraud.

She likewise considered the “side door” scheme – even providing Singer the materials to create a

fake athletic profile – changing course only after concluding that her own connections at USC

would give her son a sufficient advantage.

       And after the exam scheme worked once, Buckingham prepared to do it all over again for

her daughter. This time, she told Singer that she wanted to buy a score of 32, because that would

“make her [daughter] pretty competitive.” Only her arrest stopped Buckingham from engaging in

fraud again.

       Of course, with Buckingham, as with every defendant, it is important to place her actions

in the context of her life and accomplishments, and the government’s sentencing recommendation

takes account of Buckingham’s life history and the fact that she has sole custody of her high school

aged daughter. At the same time, nothing about her history excuses her conduct, nor is her custody

arrangement the type of exceptional circumstance that warrants a lesser sentence. Buckingham’s



3
  Buckingham also tried to have her former husband unwittingly subsidize her crime. See Ex. M
(“I asked [KWF employee] in your office if they could split the invoice into two as I will have
[my ex-husband] pay for 15K for ACT prep[.]”).
                                                 6
             Case 1:19-cr-10117-IT Document 558 Filed 10/16/19 Page 7 of 8



crime was at least as serious and considered as that of other defendants who have been sentenced

to prison.      Considerations of just punishment, general deterrence and the need to avoid

unwarranted sentencing disparities all warrant the imposition of a meaningful term of incarceration

in this case.

                                           Conclusion

        For her crime, Buckingham should be sentenced to a term of six months of incarceration

followed by 12 months of supervised release, and a fine of $40,000.



                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney


                                             By:      /s/ Justin D. O’Connell
                                                     ERIC S. ROSEN
                                                     JUSTIN D. O’CONNELL
                                                     LESLIE A. WRIGHT
                                                     KRISTEN A. KEARNEY
                                                     Assistant United States Attorneys

Date: October 16, 2019




                                                7
           Case 1:19-cr-10117-IT Document 558 Filed 10/16/19 Page 8 of 8




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 16, 2019, this document, filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF).


                                               By:      /s/ Justin D. O’Connell
                                                       Justin D. O’Connell
                                                       Assistant United States Attorney




                                                  8
